Title: Commission to Colonel William Grayson, Lieutenant Colonels Robert Hanson Harrison and Alexander Hamilton, and Elias Boudinot, [4 April 1778]
From: Washington, George
To: Grayson, William,Harrison, Robert Hanson,Hamilton, Alexander,Boudinot, Elias


[Valley Forge, April 4, 1778]
By His Excellency George Washington Esquire General and Commander in chief of all the Forces of the United States of America
To Colonel William Grayson, Lieutenant Colonels Robert Hanson Harrison and Alexander Hamilton, and Elias Boudinot Esquire Commissary General of prisoners.
Whereas a proposition was made by me on the 30th: day of July 1776, to His Excellency General Sir William Howe, and acceded to by him, on the first day of August following, stipulating an exchange of prisoners, “Officer for Officer of equal rank, Soldier for Soldier, and Citizen for Citizen;” And whereas differences have arisen on the construction and execution of this agreement; and it has been found by experience to be inadequate to all the desirable purposes for which it was intended, not being sufficiently extensive and definite to comprehend the diversity of circumstances incident to the state of Captivity, or to ascertain the various modes of relief applicable to all.
In order to adjust all such differences, to prevent others in future, so far as may be practicable, and to fix the Exchange and accommodation of prisoners of War, upon a more certain, liberal and ample foundation; You are, in virtue of full powers to me delegated, to meet such Commissioners of suitable rank as are or shall be appointed on the part of General Sir William Howe, and who shall come duly authorised to treat on the subject, at Newtown in the County of Bucks on the sixth day of this month and such place afterwards as shall be mutually agreed upon—With them to confer, determine and agree upon a Treaty and Convention for the exchange of prisoners of War and for all matters whatsoever which may be properly contained therein on principles of Justice, Humanity and mutual advantage, and agreeable to the customary rules and practice of war among civilized nations For all which this shall be your sufficient Warrant and your engagements being mutually interchanged shall be ratified and confirmed by me.



By His Excellency’s Command
}
Given under my hand and seal at Head Quarters, Valley Forge this fourth day of April 1778. Go: Washington


John Laurens


Aide de Camp


